RENDERED: AUGUST 27, 2021; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2020-CA-0003-MR

CHRISTOPHER WISE                                   APPELLANT


           APPEAL FROM POWELL CIRCUIT COURT
v.       HONORABLE FRANK ALLEN FLETCHER, JUDGE
                 ACTION NO. 16-CR-00133


COMMONWEALTH OF KENTUCKY                            APPELLEE




AND                 NO. 2020-CA-0004-MR

CHRISTOPHER WISE                                   APPELLANT


           APPEAL FROM POWELL CIRCUIT COURT
v.       HONORABLE FRANK ALLEN FLETCHER, JUDGE
                 ACTION NO. 17-CR-00036


COMMONWEALTH OF KENTUCKY                            APPELLEE


                         OPINION
                        AFFIRMING

                       ** ** ** ** **
BEFORE: GOODWINE, McNEILL, AND L. THOMPSON, JUDGES.

McNEILL, JUDGE: Christopher Wise (“Wise”) appeals from the Powell Circuit

Court’s November 20, 20191 orders revoking his probation in Action No. 16-CR-

00133 and Action No. 17-CR-00036. Wise argues the court failed to make the

required findings under KRS2 439.3106 concerning whether his failure to comply

with the conditions of his supervision was a “significant risk to prior victims . . . or

the community at large” and whether he could be “appropriately managed in the

community[.]” After careful review, we affirm.

                On April 4, 2018, Wise entered a guilty plea in Action No. 16-CR-

00133 to reckless driving, second-degree assault, and second-degree escape and

was sentenced to six years’ imprisonment. On the same day, he also entered a

guilty plea in Action No. 17-CR-00036 to theft by unlawful taking over $10,000

and was sentenced to seven years’ imprisonment to run consecutive to his sentence

in Action No. 16-CR-00133, for a total of thirteen years’ imprisonment.

                The court probated these sentences on several conditions, including

that Wise report to probation, submit to random drug testing, stay out of Powell

County, and commit no further violations of the law. On June 29, 2018, the




1
  On December 4, 2019, the circuit court entered an amended order revoking probation to correct
a clerical error in Action No. 16-CR-00133.
2
    Kentucky Revised Statutes.

                                              -2-
Commonwealth filed a motion to revoke Wise’s probation, alleging that he had

absconded to Florida. On June 5, 2019, the court partially revoked Wise’s

probation and sanctioned him for time served. Because Wise represented he had a

job in Florida, the court ordered him to return within forty-eight hours of release

and to have his probation transferred.

             However, Wise did not return to Florida and on September 22, 2019,

he was arrested in neighboring Lee County for theft of a motor vehicle registration

plate/renewal decal, speeding, no/expired registration receipt, and no/expired

registration plates. On September 25, 2019, the Commonwealth again moved to

revoke Wise’s probation, citing the new felony arrest, a positive drug screen for

opiates, admitted use of alcohol and Lortab, and failing to pay for alcohol and drug

testing as directed.

             On November 20, 2019, the circuit court held a probation revocation

hearing wherein Wise’s probation officer testified to the above facts. Wise

claimed he had a prescription for the Lortab but presented no evidence at the

hearing. He further stated he had not gone back to Florida because he had lost his

job there. Following the evidence, the court revoked Wise’s probation, specifically

mentioning it had tried other alternatives to incarceration, including originally

probating Wise and the partial revocation where the court allowed him the

opportunity to return to Florida and transfer his probation. The court noted Wise


                                         -3-
had tested positive for opiates and had a new felony arrest for alleged theft of a

vehicle registration plate.

             The court’s written orders revoking probation, entered November 20,

2019, further found “[t]hat the Defendant’s failure to comply with the conditions of

supervision constitutes a significant risk to the victim(s) of the original crime

and/or the community at large which cannot be appropriately managed in the

community.”

             Wise filed a notice of appeal in both cases (Appeal No. 2020-CA-

0003-MR in Action No. 16-CR-00133 and Appeal No. 2020-CA-0004-MR in

Action No. 17-CR-00036). The Court consolidated the appeals by order entered

on March 2, 2020.

              “A decision to revoke probation is reviewed for an abuse of

discretion.” Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citation

omitted). “Under our abuse of discretion standard of review, we will disturb a

ruling only upon finding that ‘the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.’” Id. (quoting

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)). “Put another way,

we will not hold a trial court to have abused its discretion unless its decision cannot

be located within the range of permissible decisions allowed by a correct

application of the facts to the law.” McClure v. Commonwealth, 457 S.W.3d 728,


                                          -4-
730 (Ky. App. 2015) (citing Miller v. Eldridge, 146 S.W.3d 909, 915 n.11 (Ky.

2004)).

             Wise contends the circuit court abused its discretion in failing to make

findings as required by KRS 439.3106(1). Specifically, he states “[t]he record is

devoid of any express written or oral findings concerning whether Mr. Wise could

be managed within the community or how his violations constituted a significant

risk to prior victims or the community.” Wise argues a trial court is required to

make specific findings as to the evidence it relied on in revoking probation. He

further criticizes the circuit court’s use of a check-the-box form order, citing Helms

v. Commonwealth, 475 S.W.3d 637 (Ky. App. 2015).

             “The first step in analyzing a probation revocation claim is to

determine whether the trial court properly considered KRS 439.3106(1) before

revoking the defendant’s probation.” Commonwealth v. Gilmore, 587 S.W.3d 627,

629 (Ky. 2019) (citation omitted). In making this determination, “we must look at

the trial court’s findings–both in open court and in its written order–to determine

whether KRS 439.3106(1) and due process requirements were met.” Id. at 630.

             KRS 439.3106(1) provides in relevant part:

             Supervised individuals shall be subject to . . . [v]iolation
             revocation proceedings and possible incarceration for
             failure to comply with the conditions of supervision
             when such failure constitutes a significant risk to prior
             victims of the supervised individual or the community at


                                          -5-
             large, and cannot be appropriately managed in the
             community[.]

             A court must make both statutory findings, regarding risk and the

inability to be managed in the community, before revoking probation. “[W]hile

trial courts retain discretion in revoking probation, consideration of the criteria

provided in KRS 439.3106 is a mandatory prerequisite to revocation.” Richardson

v. Commonwealth, 494 S.W.3d 495, 498 (Ky. App. 2015). The essential questions

are “[w]hether the evidence of record supported the requisite findings that [Wise]

was a significant risk to, and unmanageable within, his community; and whether

the trial court, in fact, made those requisite findings.” McClure, 457 S.W.3d at

732.

             Here, the circuit court made oral findings that Wise had tested positive

for opiates and been arrested for theft of a motor vehicle registration plate. It

further noted it had tried lessor sanctions when it first probated Wise and then

again when it partially revoked his probation and gave him the opportunity to

move to Florida and transfer his probation. While the court did not mention the

statutory language of KRS 439.3106 from the bench, its written order found “[t]hat

the Defendant’s failure to comply with the conditions of supervision constitutes a

significant risk to the victim(s) of the original crime and/or the community at large

which cannot be appropriately managed in the community.”




                                          -6-
             Wise faults the circuit court’s use of a form order and argues the court

is required to make specific findings as to the evidence it relied upon in finding

that he was a significant risk or that he could not be managed in the community.

We disagree. “The statute requires a trial court to consider whether a probationer’s

failure to abide by a condition poses a significant risk to prior victims or the

community at large[;] [n]either KRS 439.3106 nor Andrews require anything more

than a finding to this effect supported by the evidence of record.” McClure v.

Commonwealth, 457 S.W.3d at 733 (Ky. App. 2015) (internal quotation marks and

citation omitted).

             Here, the circuit court cited Wise’s probation violations both orally

from the bench and in its written order. It further made the requisite findings under

KRS 439.3106 in its written order and the evidence of record supported these

findings. Wise’s original convictions were for reckless driving, second-degree

assault, second-degree escape, and theft by unlawful taking over $10,000. He

violated his probation by absconding to Florida and then allegedly committing

another theft. This conduct combined with Wise’s prior offenses support the

findings that he is a danger to and cannot be appropriately managed in the

community. Therefore, there was no abuse of discretion.

             Lastly, Wise argues that the circuit court failed to consider lessor

sanctions as required under KRS 439.3106(2).


                                          -7-
             KRS 439.3106 permits, but does not require, a trial court
             to employ lesser sanctions . . . . The elective language of
             the statute as a whole creates an alternative employed and
             imposed at the discretion of the trial court . . . . Nothing
             in the statute or in the Supreme Court’s interpretation of
             it requires the trial court to impose lesser sanctions prior
             to revoking probation.”

McClure, 457 S.W.3d at 732. The circuit court did, in fact, consider whether

alternatives to revocation were appropriate, noting that Wise had already received

lessor sanctions when the court partially revoked his probation. The circuit court

did not abuse its discretion in deciding against sanctions other than incarceration.

             For the foregoing reasons, we affirm the orders of the Powell Circuit

Court revoking Wise’s probation.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Travis Bewley                              Daniel Cameron
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -8-